NO. ___________________

_______________________________________________

      IN THE COURT OF CRIMINAL APPEALS
               STATE OF TEXAS
______________________________________________

            ARNULFO GARCIA CANTU
                  Appellant

                         VS.

              THE STATE OF TEXAS
                     Appellee
_______________________________________________

          Appealed from the Court of Appeals
                14th District of Texas
           Cause Number 14-13-00854-CR

         Appealed from the 56th District Court
             of Galveston County, Texas
             Cause Number 12CR3324
_______________________________________________

             MOTION FOR EXTENSION
          OF TIME TO FILE APPELLANT’S
      PETITION FOR DISCRETIONARY REVIEW
_______________________________________________

                       Joseph Salhab
                       State Bar #17532300
                       2028 Buffalo Terrace
                       Houston, Texas 77019
                       Tel. (713) 528-1005
                       Fax: (713) 528-0153
                       josephsalhab@mindspring.com

                       COUNSEL FOR THE APPELLANT
                       ARNULFO GARCIA CANTU
TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Arnulfo Cantu, Appellant, by and through his attorney of

record on appeal, Joseph Salhab, files this Motion for Extension of Time to File

Appellant's Petition for Discretionary Review. In support of said Motion, the

Appellant shows the Court the following:

                                          I.

      The Appellant was convicted in the 56th District Court of Galveston County,

Texas, on or about August 29, 2013, in Cause Number 12CR3324, of Indecency

with a Child.

                                          II.

      Appellant appealed to the 14th Court of Appeals under Cause Number

14-13-00854-CR.

                                         III.

      The 14th Court of Appeals decided the case December 9, 2014. The

deadline for filing a Petition for Discretionary Review is 30 days after the appellate

judgment, or January 8, 2015.

                                         IV.

      Appellant is requesting the Court grant an extension of sixty (60) days for

filing the Appellant's Petition for Discretionary Review until March 9, 2015.

                                         V.

      Appellant's request for an extension of time is based on the fact that
Appellant has informed present counsel that he is searching and interviewing

potential new counsel to file a Petition for Discretionary Review on his behalf.

Appellant needs additional time to find suitable counsel, and the new counsel

would need time to review the case and prepare an appropriate petition.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of sixty (60) days until March 9, 2015, to file Appellant's Petition

for Discretionary Review.


                                              Respectfully submitted,


                                              ___/s/ Joseph Salhab___
                                              Joseph Salhab
                                              State Bar #17532300
                                              2028 Buffalo Terrace
                                              Houston, Texas 77019
                                              Tel. (713) 528-1005
                                              Fax: (713) 528-2424
                                              josephsalhab@mindspring.com

                                              COUNSEL FOR THE APPELLANT
                                              ARNULFO GARCIA CANTU



                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was
delivered to Assistant District Attorney for Harris County, Texas, via fax on the
_6th_ day of __January___, 2015.


                                              ___/s/ Joseph Salhab___
                                              JOSEPH SALHAB